Citation Nr: 0105193	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
chronic acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to February 
1972 and from September 1972 to September 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the veteran's claim for an acquired 
psychiatric disorder. 

Evidence of record reveals that the veteran was determined to 
be incompetent to handle VA funds by a November 1999 rating 
decision and a fiduciary was appointed in June 2000.  Copies 
of the statement of the case and the supplemental statement 
of the case were sent to the fiduciary, and there was an 
opportunity to respond.  The veteran and his representative 
appeared before a Member of the Board at a hearing in 
Washington, D.C. in December 2000.


FINDINGS OF FACT

1.  The Board, in January 1995 decision, denied service 
connection for a chronic acquired psychiatric disorder.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a chronic acquired psychiatric 
disorder.

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
chronic acquired psychiatric disorder is cumulative.


CONCLUSIONS OF LAW

1.  The January 1995 Board decision denying service 
connection for a chronic acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that when determining 
whether the evidence is new and material, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); and if the claim is reopened, the VA must determine 
whether the VA's duty to assist under has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the RO 
determined that new and material evidence has not been 
submitted to reopen the veteran's claim for a chronic 
acquired psychiatric disorder as previously denied by the 
Board in January 1995.  The Board agrees with the RO's 
decision.

Service connection for a nervous disorder to include 
psychoses was initially denied by the RO in June 1978.  At 
that time, the evidence included the veteran's claim, service 
medical records, private medical records, and the veteran's 
statements.  Service medical records show no findings or 
diagnoses of a nervous disorder.  Private medical records 
indicate that the veteran was hospitalized in 1976 and 1978 
with diagnoses including primary affective disorder and 
paranoid schizophrenia and included a 1978 letter from the 
veteran's psychiatrist, E.G.H., M.D., of Hearst and Fischer 
associates, stating that it was his opinion that the 
veteran's schizophrenia began during service.  In a June 1978 
rating decision, the RO determined that a nervous disorder 
was not shown during service.  The veteran was notified of 
this decision in June 1978 and did not file a notice of 
disagreement, thus, the decision became final.

The veteran attempted to reopen his claim for a psychiatric 
disorder in 1980, 1985, and 1986 by submitting statements 
from his private psychiatrist.  The RO, in rating decisions 
in November 1980, March 1985, and September 1986, determined 
that new and material evidence had not been submitted to 
reopen the claim.  The veteran was notified of these 
decisions but did not filed notice of disagreement thereto.

In January 1988, the veteran again attempted to reopen this 
claim and the RO denied the claim in February 1988.  The 
veteran appealed this decision to the Board.  Evidence 
submitted since the 1986 denial included VA medical evidence 
form February to October 1989 showing diagnoses of paranoid 
schizophrenia and dependent personality and a January 1990 
letter from D.E.F., M.D.  In the January 1990 letter, Dr. F. 
stated that he was an associate of the veteran's previous 
psychiatrist, that he had treated the veteran since 1989, and 
that it was his opinion that the veteran's schizophrenia 
began during service where it was initially manifested by 
anxiety.  The Board, in a March 1991 decision, determined 
that new and material evidence had not been submitted.  In 
March 1992, the Board granted the veteran's motion for 
reconsideration of the March 1991 Board decision pertaining 
to the psychiatric disorder.  

In a July 1994 letter, an independent medical expert in the 
field of psychiatry reviewed the veteran's evidence of record 
and opined that the veteran, while showing some symptoms 
which may be related to anxiety, did not show symptoms of 
schizophrenia during service or within one year thereof.

In a January 1995 Reconsideration decision by an expanded 
panel, the Board reviewed all the evidence of record, 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
chronic acquired psychiatric disorder, and found that the 
veteran's chronic acquired psychiatric disorder was first 
medically shown more than 11/2 years after the veteran's 
service and thus, was not related to service.

Evidence submitted since the Board's January 1995 decision 
included letters from the veteran's private psychiatrist, Dr. 
F., dated in December 1995, April 1997, September 1997, and 
July 1999, in which he opines that the veteran's 
schizophrenia began during service.  In the April 1997 
letter, Dr. F referred to a medical article, which supported 
his previous statements that some schizophrenics first 
manifest symptoms of anxiety.  Additionally, at a hearing in 
December 2000, the veteran and his representative contend 
that the psychiatrist's statement and the medical article to 
which he referred were new and material evidence.  It was 
noted that the medical article in question was not of record 
and should be obtained.  The Board does not agree.  While the 
article could serve to verify the theory advanced, it would 
be in general terms, not terms specific to this veteran.  The 
physician, as a medical professional is competent to set 
forth the theory.  Thus, the article would not serve 
establish a basis to alter the decision herein.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  However, to the extent that the veteran contends 
that his psychiatric disorder is related to his service, such 
allegations are lay speculation on medical issues involving 
the etiology of a disability and do not bear directly and 
substantially to the claim on appeal and are not material.  
See Pollard v. Brown, 6 Vet. App. 11  (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), (lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. 
App. 183 (1997).  More importantly, these contentions are 
duplicative of contentions made in connection with his prior 
claim.  This evidence is not new. 

The additional pertinent medical records including letters 
from the veteran's psychiatrist provide the same information 
and conclusions previously considered, and, accordingly, are 
all cumulative of medical evidence of record at the time of 
the January 1995 decision.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  With respect to the veteran's argument that 
the medical literature referred to by the veteran's 
psychiatrist, in the most recent letters, which he used to 
support his opinion that the veteran's schizophrenia began in 
service when it was manifested by anxiety symptoms, the Board 
finds that this evidence is not new and material.  Rather, 
this is evidence that the psychiatrist indicated supported 
his opinion, it did not provide medical evidence specific to 
the veteran's case as there is no indication that the veteran 
was involved in the medical study.   See e.g., Marciniak v. 
Brown, 10 Vet. App. 198 (1997).  Therefore, as it does not 
contain medical evidence of the veteran's disorder and was 
used merely to support the psychiatrist's opinions, it does 
not contain new and material evidence pertinent to the 
veteran's claim and there is no basis to obtain such 
evidence. 

Thus, the Board finds that none of the evidence submitted 
since the January 1995 Board decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for a chronic 
acquired psychiatric disorder.


ORDER

New and material evidence to reopen a claim for service 
connection for a chronic acquired psychiatric disorder has 
not been submitted; the appeal is, therefore, denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

